     Case 1:18-cv-01615-DAD-EPG Document 12 Filed 05/28/19 Page 1 of 10

 1   LAW OFFICES OF LOYST P. FLETCHER
     LOYST P. FLETCHER, ESQ. [SBN 175539]
 2   NIRAL PATEL, ESQ. [SBN 323148]
     loyst@lpfletcherlaw.com
 3   555 West 5th Street, 35th Floor
     Los Angeles, California 90013
 4   Telephone:    (424) 231-2864
     Facsimile:    (213) 402-7663
 5

 6   Attorney for Plaintiff
     Ernest Brock
 7

 8                            UNITED STATES DISTRICT COURT
 9                  EASTERN DISTRICT OF CALIFORNIA - FRESNO DIVISION
10

11
     ERNEST O. BROCK                 )         Case No. 1:18-cv-01615-DAD-EPG
12                                   )
                                     )
13        Plaintiff                  )
                                     )         JOINT STIPULATION TO SUBMIT TO
14   V.                              )         DEFENSE NEUROPSYCHOLOGICAL
                                     )         EXAMINATION; ORDER
15                                   )
     COUNTY OF FRESNO, FRESNO COUNTY )         DATE:     June 25, 2019
16   SHERIFF’S OFFICE, AND DOES 1    )         TIME:     8:00AM
     THROUNG 20,                     )         LOCATION: Fresno Neurobehavioral
17                                   )                   Associates
                                     )                   1660 East Herndon, Suite 150,
18                Defendants,        )                   Fresno, Ca-93720
19

20

21

22

23

24

25

26

27

28
     ________________________________________________________________________________
                 JOINT STIPULATION TO SUBMIT TO NEUROPSYCHOLOGICAL EXAMINATION
     Case 1:18-cv-01615-DAD-EPG Document 12 Filed 05/28/19 Page 2 of 10



             WHEREAS, the parties have agreed that Ernest Brock ("Plaintiff') has alleged a claim that

 2 he suffered a traumatic brain injury in the underlying incident; and
 3
               WHEREAS, the parties have agreed that Defendant COUNTY OF FRESNO
 4
      (hereinafter collectively referred to as "Defendants") may conduct a single defense
 5
      neuropsychological examination ("DME") ofPlaintiff; and
 6
               WHEREAS, Defendants have retained Howard J. Glidden. Ph.D. for the purposes of
 7

 8    performing a DME; and

 9            WHEREAS, the following terms and conditions shall apply to the defense mental

10    examination:
11
               I.      Plaintiffs exam with Howard J. Glidden. Ph.D. will take place on June 25, 2019,
12
      at 8:00a.m., at Fresno Neurobehavioral Associates, 1660 East Herndon, Suite 150, Fresno, CA-
13
      93720. The defense neuropsychological examination is an official court proceeding expected to
14
      start on time on the day and time agreed to. Plaintiff will wait a maximum of thirty minutes for the
15

16    timely commencement of the proceeding.

17             2.       Plaintiff shall not be required to fill out any patient information forms of any type

18    whatsoever, including, but not limited to "new patient" forms, insurance forms, identification
19
      forms, authorizations for records, arbitration forms, waivers and releases and will not be asked to
20
      do so by the defense medical professional or his/her staff.
21
               3.       The Defense medical professional's office will not take any photographs, finger
22
23    prints or other identification information from the Plaintiff, including, but not limited to license,

24    Social Security number and home address.

25             4.       Howard J. Glidden. Ph.D. shall conduct the examination of Plaintiff, which total
26
      examination (from start to finish and including any written testing) may take up to eight hours, with
27

28


                    JOINT STIPULATION TO SUBMIT TO NEUROPSYCHOLOGICAL EXAMINATION
Case 1:18-cv-01615-DAD-EPG Document 12 Filed 05/28/19 Page 3 of 10
Case 1:18-cv-01615-DAD-EPG Document 12 Filed 05/28/19 Page 4 of 10
Case 1:18-cv-01615-DAD-EPG Document 12 Filed 05/28/19 Page 5 of 10
Case 1:18-cv-01615-DAD-EPG Document 12 Filed 05/28/19 Page 6 of 10
Case 1:18-cv-01615-DAD-EPG Document 12 Filed 05/28/19 Page 7 of 10
Case 1:18-cv-01615-DAD-EPG Document 12 Filed 05/28/19 Page 8 of 10
     Case 1:18-cv-01615-DAD-EPG Document 12 Filed 05/28/19 Page 9 of 10

 1
                                                 ORDER
 2
            Pursuant to Plaintiff Ernest Brock’s and Defendant County of Fresno’s Stipulation and for
 3

 4   good cause shown, the above Stipulation is accepted, adopted and made the Order of the Court.

 5

 6   IT IS SO ORDERED.
 7

 8   DATED: ______________________                      _____________________________
                                                        UNITED STATES MAGISTRATE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     ________________________________________________________________________________________________
                 JOINT STIPULATION TO SUBMIT TO NEUROPSYCHOLOGICAL EXAMINATION
          Case 1:18-cv-01615-DAD-EPG Document 12 Filed 05/28/19 Page 10 of 10


                                        CERTIFICATION OF SERVICE
 1
                            STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 2
     I, Alfredo Lopez, declare as follows:
 3   I am employed in Los Angeles, California and a citizen of the United States. I am over the age of
 4   eighteen (18) years old and am not a party to this action; my business address is 555 W. 5th St.
     Los Angeles, CA - 90013. Parties may access this filing through the Court’s ECF system.
 5
        On May 28, 2019 I served this document described as:
 6
 7           JOINT STIPULATION TO SUBMIT TO DEFENSE NEUROPSYCHOLOGICAL
             EXAMINATION; ORDER
 8           on the interested parties by placing a true copy thereof in a sealed envelope(s) addressed
     as follows:
 9
      Weakley v. Arendt                                 Attorney for Defendant
10    Jim Weakly                                        County of Fresno
11    5200 N. Palm Ave., Ste. 211
      Fresno, CA 93704
12    Phone: (559) 221-5256

13           __X__           (BY MAIL) – The envelope was mailed with postage thereon fully
     prepaid. I am “readily” familiar with the company’s practice of collection and processing
14   correspondence for mailing. It is deposited with U.S. Postal Service on that same day in the
15   ordinary course of business. I am aware that on motion of a party served, service is presumed
     invalid if the postal cancellation date or postage meter is more than one day after date of deposit
16   for mailing in affidavit.
17           _X__          (BY ELECTRONIC MAIL) – I served a copy of the above-listed
18   document(s) by transmitting via electronic mail (e-mail) to the electronic service address(es)
     listed above on the date indicated.
19
             [ ]             STATE – I declare under the penalty of perjury under the laws of the
20   State of California that the above is true and correct.
21
             [ X ]            FEDERAL – I declare that I am employed in the office of a member of
22   the bar of this court at whose direction the service was made.
23
              I declare under penalty of perjury under the laws of the State of California that the foregoing
24   is true and correct.

25   Date: May 28, 2019
26                                                         Alfredo Lopez
27                                                         Alfredo Lopez

28
